Title: From James Madison to Richard Peters, 4 November 1819
From: Madison, James
To: Peters, Richard


Dear SirMontpellier Novr. 4. 1819.
I have another occasion for making my acknowlegements in the receipt of the Agricultural Almanac for 1820, which you have been so good as to send me. It is well recommended to circulation, by its substitution of instructive paragraphs on rural subjects for trite & trifling jests; and by the blank leaves inviting practical and experimental notices. The backwardness in furnishing these is much to be regretted; and only to be overcome if at all, by repeated exhortations, by the force of example, & by manifestations of their usefulness. There is far more of valuable knowlege among farmers than is commonly supposed; but it lies hidden in individual breasts, or at most is confined to neighbourhoods. I have seen modes of cultivation, and rules of farming economy, worthy of general adoption, with a contrast of both on contiguous farms. This is more to be wondered at in our Country than in Europe where older habits have taken deeper roots.
I recd. some time ago your obliging present of the Treatise on salt, which I put into the hands of Col: T. M. Randolph (who rather than myself is the regular President of the Albemarle Society) with a hope that it might circulate among the members, and produce purchasers. I was not before aware that the rural uses of salt were so little known in G. B. If I mistake not it has frequentely been put on the list of manures, tho’ as of a precarious character. Its non-use for cattle I had ascribed partly to its high price, but principally, to the sufficiency imbibed & absorbed from the Insular atmosphere; it being understood that in this country, it is the case for some distance from Salt water, of the benefit of the article to the domestic animals which relish it; and in saving & improving Hay and straw, there can not I think be a doubt; and the facts brought together in the pamphlet, entitle it to a full trial as a manure. I once made a trial of it as a bane for the Hessian fly. A sprinkle of it was applied to a small spot of wheat early in april. It had no visible effect in diminishing the injury which was very great in that as in the other parts of the field. A single failure ought however to be no objection to other experiments & in varied modes. Be assured always of my great esteem & best wishes
James Madison
